--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
WEBSITE AND DOMAIN NAME
ACQUISITION AND TRANSFER AGREEMENT


This Website and Domain Name Acquisition and Transfer Agreement (“Agreement”) is
made and entered into as of November 4, 2009, by and between, EnzoTen Media
Inc., located at, 103 Kloss Drive, Apt B, Lancaster, PA 17603  (the “Seller”)
and CrowdGather, Inc. located at 20300 Ventura Boulevard, Suite 330, Woodland
Hills, CA  91364 (the “Buyer”) (each a “Party” or “Parties”).
 
WHEREAS, the Seller operates a certain online forum communities located at the
urls as set forth on Exhibit A (“Domain Names”);
 
 
WHEREAS, the Buyer desires to purchase and the Seller desires to sell the Domain
Names on the terms and subject to the conditions of this Agreement;
 
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged it is hereby agreed by and between
the parties as follows:
 
 
1.
Sale, Assignment and Transfer.  Subject to the provisions of this Agreement,
Buyer agrees to purchase, and Seller agrees to sell, all Seller's rights, title
and interest, to: a) the completed websites as represented by Seller (the
“Websites”), including, any and all associated software used in building the
Websites and Website users lists and Website data bases containing any Website
user or Website information; b) Domain Names; c) name registrations; d) any
goodwill symbolized thereby; and e) and all rights to sue for past infringement,
if any, and to receive any recoveries therefore, all as set forth on Exhibit A,
hereto and incorporated herein by this reference (the “Purchased Assets”).
Seller hereby sells, assigns, conveys and transfers to Buyer and Buyer hereby
accepts, all of Seller's right, title and interest including but not limited to
all of Seller's common law rights in and to the Purchased Assets. In addition,
Seller hereby sells, assigns, conveys and transfers to Buyer all data,
programming code, user or customer lists, moderator contact information and all
other information as it pertains to the operation of the Websites listed on
Exhibit A. Except as otherwise expressly set forth in Exhibit B attached hereto,
the Buyer does not assume any liabilities associated with the business
associated with the Websites and Domain Names (“Business”).



 
2.
Purchase Price and Costs of Transfer.  The purchase price for the Purchased
Assets shall be Two Hundred Sixty Four Thousand Dollars ($264, 000), which shall
consist of One Hundred Thirty Four Thousand Dollars ($134,000) (“Cash”) payable
to Seller as specified below and One Hundred Thirty Thousand Dollars ($130,000)
payable to Seller in One Hundred Four Thousand (104,000) shares of the Buyer’s
common stock (“Shares”) (the Cash and the Shares shall collectively be referred
to as the “Purchase Price”). The value of One Hundred Thirty Thousand Dollars
($130,000) for the Shares was calculated based on a closing price of the Buyer’s
common stock of $1.25 per share as of November 2, 2009. The Shares shall be
issued to Seller within ten (10) days of the Closing (as defined below) subject
to compliance with the applicable federal and state securities laws.  Buyer
shall pay Fifty Thousand Dollars ($50,000) of the Cash (“Initial Payment”) to
Seller and closing costs for Escrow.com (as defined below) on Closing pursuant
to Section 5 of this Agreement. Buyer shall pay the balance of the Cash to
Seller in twelve equal installments of Seven Thousand Dollars ($7,000) to be
paid to Seller within ten (10) days of the first day of each month after the
Closing.  If the Buyer defaults on payment of the monthly installments of Seven
Thousand Dollars ($7,000) to Seller as specified above, and such default is not
cured within ten (10) days after the Seller has given the Buyer written notice
thereof, then Seller shall have the right to transfer the Shares to Buyer in
exchange for the rights to the Websites and Domain Names.



 
3.
Further Assurances.  Seller hereby covenants that it will, at any time upon
request of Buyer, execute and deliver to Buyer any new or confirmatory
instruments and do and perform (at Buyer's reasonable expense) any other acts
which Buyer may reasonably request in order to fully sell assign and transfer to
and vest in Buyer, all of Seller's right, title and interest in and to the
Purchased Assets, including, without limitation transfer of all Domain Names,
software, databases, images, trademarks and hosting agreements.

 
 
4.
Covenants.  Seller further covenants that it will not, anywhere in the world,
challenge, or cause a third party to challenge, the validity and ownership by
Buyer of the Purchased Assets and will not, anywhere in the world directly or
indirectly seek to register, defend, compromise or dispute any rights in and to
the Purchased Assets.  Seller also will not, anywhere in the world, directly or
indirectly seek to register or otherwise acquire any rights in any web sites,
domain names, trade names, trademarks, service marks, or other intellectual
property assets that are or may be, or that contain portions that are or may be,
confusingly similar to the Purchased Assets.  Seller also will not use or cause
to be used any copies of the Purchased Assets.

 
 
5.
Closing.

 
 
5.1. The actions to be taken by the parties hereto to close the transaction as
provided shall take place on or before November 19, 2009 (the “Closing”) via the
Internet website service of escrow.com located at
https://www.escrow.com/index.asp (“Escrow.com”). The Buyer agrees to pay the
closing costs of Escrow.com. At the Closing, Seller shall first deliver to Buyer
possession of all of the Purchased Assets, including transfer of domains, and
good and sufficient instruments of transfer, conveying and transferring the
Purchased Assets to Buyer, for review to verify the Purchased Assets are
properly accounted for and operational.  Upon effective delivery, Seller shall
authorize the release payment and delivery to Escrow.com of the Initial Payment.
The instruments of transfer shall contain covenants and warranties that Seller
has good and marketable title in and to the assets.

 
5.2. Subject to delivery of the Purchased Assets by Seller to Buyer as provided
in this Section 5, Buyer shall deliver to Seller and Escrow.com shall pay to
Seller the Initial Payment. The Initial Payment shall be payable in cash by
check or wire transfer at Closing. The Buyer shall issue and deliver the Shares
to Seller within ten (10) days of Closing


 
6.
Warranties and Representations. Seller hereby represents and warrants to Buyer
that: (a) Seller has all necessary power and authority to own, lease and operate
the Purchased Assets and to operate the Business as now being conducted; (b)
Seller has the requisite power and authority to execute, deliver, and perform
this Agreement, and when executed and delivered at Closing, will constitute a
valid and binding obligation of Seller; (c) Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby:  (i) will conflict with any provision of the organizational
charter or bylaws of Seller; (ii) will conflict with, will result in a violation
of any applicable law or judgment; (iii) will result in a breach of any assumed
obligation; or (iv) will create any lien or encumbrance upon any of the
Purchased Assets; (d) Seller has good and marketable title to all Purchased
Assets and none of the Purchased Assets is subject to any lien, encumbrance,
claim or security interest (collectively, the “Liens”); (e) The cash flow
statements, balance sheets and profit and loss statements provided to Buyer by
Seller are true and correct in all material respects and present fairly the
operating income and financial condition of Seller and its Business as of their
respective dates; (f) All returns, reports and statements relating to the
Purchased Assets or to the operation of the Business which Seller is required to
file with any governmental agency have been filed, and complied with; (g) Seller
has filed or has caused to be filed all federal, state, county, local or city
tax returns affecting the Purchased Assets or the operation of the Business
which are required to be filed by Seller, and all tax assessments and other
governmental charges which are due and payable have been timely paid; (h) There
are no actions, suits, proceedings, orders or claims pending or threatened
against Seller, or pending or threatened by Seller against any third party which
relate to, or in any way affect, the Purchased Assets or the operation of the
Business; (i) Seller has complied in all material respects with all applicable
federal, state and local laws, rules, regulations, ordinances, codes, statutes,
judgments, orders and decrees in connection with the ownership of the Purchased
Assets and the operation of the Business and that neither the ownership nor the
use of the Purchased Assets conflicts with the rights of any other person or
entity; (j) Seller has no contingent liabilities or other liabilities outside
the ordinary course of business; (k) The books and other records of the Seller
relating to the Business are true, correct and complete in all material
respects; (l) The Purchased Assets include all Purchased Assets used or useful
in connection with the operation of the Business as currently operated; (m) Upon
the consummation of the transactions contemplated hereby, Seller will transfer
good and valid title to the Purchased Assets free and clear of any Liens; (n)
The Purchased Assets will be fit for their intended purposes and be fully
functional as represented prior to the Closing; (o) Since Buyer’s inspection of
the Purchased Assets, there has not been and will not be in the foreseeable
future any material damage, destruction, change or loss of any kind or have had
a material adverse effect with respect to the Purchased Assets; (p) No
insolvency proceedings of any character, voluntary or involuntary, affecting the
Purchased Assets are pending; (q) There are no existing agreements with, options
or rights of, or commitments to any person, other than to Buyer, to acquire any
of the Purchased Assets or any interest therein; (r) There are no material
omissions or untrue statements contained in this Agreement which are misleading;
and (s) All representations and warranties made by Seller shall survive the
Closing.

 
 

 
1

--------------------------------------------------------------------------------


 
 
7.           Miscellaneous.
 
7.1. Assignment.  Neither this Agreement nor any right or obligation under this
Agreement is assignable in whole or in part by any Party without the prior
written consent of the other Parties and any attempted assignment without such
consent shall be null and void and of no force or effect.
 
7.2. Complete Agreement.  This Agreement, including any and all Exhibits and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the complete and integrated understanding of the
Parties with respect to the subject matter of this Agreement and supersedes all
prior understandings and agreements, whether written or oral, with respect to
the same subject matter.
 
7.3. Amendments.  This Agreement may only be amended by a written agreement duly
signed by persons authorized to sign agreements on behalf of each Party.
 
7.4. Notices.  All notices, demands, requests, or other communications which may
be or are required to be given or made by any Party to the other Party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, or delivered by overnight air courier addressed as provided in the
preamble of this Agreement.
 
7.5. Governing Law and Jurisdiction.  The interpretation and construction of
this Agreement, to the extent the particular issue is controlled by state law,
shall be governed by and construed in accordance with the Laws (but not
including choice of law provisions) of the State of California. The state and
federal courts located in County of Los Angeles, California shall have exclusive
jurisdiction to adjudicate all disputes between the parties concerning the
subject matter hereof.
 
7.6. Counterparts.  To facilitate execution, this Agreement may be executed in
as many counterparts as may be required.  It shall not be necessary that the
signature of or on behalf of each Party appears on each counterpart, but it
shall be sufficient that the signature of or on behalf of each Party appears on
one or more of the counterparts.  All counterparts shall collectively constitute
a single agreement.  A facsimile copy or other reliable reproduction of this
Agreement shall be deemed an original.
 
7.7. Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective Parties and their permitted assigns and successors
in interest. 
 
7.8 Indemnification. Seller shall indemnify, defend and hold Buyer harmless from
all liabilities, costs, expenses, damages, and penalties (including, without
limitation, reasonable attorneys’ fees) arising from Seller’s breach of the
warranties set forth in this Agreement.
 
7.9           Attorneys’ Fees. The prevailing party in any dispute concerning
this Agreement shall be entitled to recover reasonable attorneys’ fees incurred
as a result of defending or prosecuting the claim, as the case may be.
 
 
IN WITNESS WHEREOF the parties execute this Agreement as of the day and date
first above written.
 
 
SELLER:
 
 
EnzoTen Media Inc.
 


By: /s/ Grahm
Skee                                                                       
Grahm Skee
Title: President




BUYER:


CrowdGather, Inc.


By: /s/ Gaurav
Singh                                                                   
Name: Gaurav Singh
Title: CFO

 
2

--------------------------------------------------------------------------------

 



EXHIBIT A
 
Description of the Purchased Assets
 
 
A.  
The following completed Websites including, without limitation, any and all
associated software used in building the Websites, content posted therein, and
Website users lists and Website data bases containing any Website user or
Website information, including, without limitation personally identifiable
information regarding the Websites’ users and participants:

 

 

     http://www. anythingbutipod.com

 
http://www.anythingbutiphone.com

 
http://www.anythingbutsansa.com

 
http://www.anythingbutzune.com

 
http://www.abimp3players.com

 
http://www.zuneelite.com

 
B.  
 The following Domain Names:

 
 
Seller owns the following domains registered with Godaddy Inc that are the
subject of the sale to Buyer:

 

     http://www. anythingbutipod.com

 
http://www.anythingbutiphone.com

 
http://www.anythingbutsansa.com

 
http://www.anythingbutzune.com

 
http://www.abimp3players.com

 
http://www.zuneelite.com

 
C.  
Additional add-ons that are installed with the above referenced forums, and will
be transferred to Buyer include:

 
VBulletin License number (brand free) - VBFF1F4293
VBClassified with brand free option – Username: EnzoTen

 

--------------------------------------------------------------------------------

 

EXHIBIT B


Assumed Obligations


None
 
 
 
 

--------------------------------------------------------------------------------
